—In an action, inter alia, to recover damages for legal malpractice, the plaintiff Adeline Scomello appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), dated February 27, 1996, which granted the defendants’ motion pursuant to CPLR 3012 (b) to dismiss the action.
Ordered that the order is affirmed, with costs.
The appellant failed to come forward with a reasonable excuse for her failure to serve the complaint in a timely fashion (see, e.g., Bardales v Blades, 191 AD2d 667; DeSiena v Maimonides Hosp. Ctr., 163 AD2d 351; Egan v Federated Dept. *573Stores, 108 AD2d 718), and she similarly failed to make a prima facie showing of legal merit (see, e.g., Gibson v Victory Mem. Hosp., 221 AD2d 503; DeSiena v Maimonides Hosp. Ctr., supra; Oversby v Linde Div., 121 AD2d 373). Accordingly, the Supreme Court did not improvidently exercise its discretion in granting the defendants’ motion pursuant to CPLR 3012 (b) to dismiss the action. Rosenblatt, J. P., Miller, Thompson and Friedmann, JJ., concur.